Title: From George Washington to Burgess Ball, 18 July 1794
From: Washington, George
To: Ball, Burgess


               
                  Dear Sir,
                  Philadelphia July 18th 1794
               
               Since my last to you, from Mount Vernon, I have seen & conversed with Mr Morris on the subject of a person to Manage a Tilt-hammer for you. He says it is difficult to get one who understands the business, & in other respects is worthy of confidence. The Person he had, he was obliged to discharge, on account of his inebrity, & knows not where to supply his place but by importation; which is uncertain, and on account of the restrictive regulations in Great Britain, dangerous.
               I will continue my enquiries, but conceive, as I mentioned in my last, that your best chance of getting one is to consider well the terms on which you would engage—advertise these in the parts from whence the artist is most likely to be obtained—describe the advantages of your situation—desire them to apply by letter, or otherwise, by a certain day—and add that none need offer who cannot produce unquestionable evidence of his skill—his honesty—sobriety & industry. Your prospect of getting a good Tilt man unless some such measure as this is adopted, I think bad; for those who are in want themselves, are not the first who will recommend these people, & being out of the line of others, it is not probable they should do it.
               Give my love (in which Mrs Washington unites) to Mrs Ball & your family—& with very great esteem & regard I am—Dear Sir Your Affectionate Servt
               
                  Go: Washington
               
            